Case 4:20-cv-10899-MFL-DRG ECF No. 12-5 filed 04/17/20              PageID.553     Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

 CAMELOT BANQUET ROOMS, INC.,
 DOWNTOWN JUNEAU INVESTMENTS, LLC,
 MIDRAD, LLC, and
 PPH PROPRTIES I, LLC,
                  Plaintiffs,

          v.                                               Case No. 20-CV-601

 UNITED STATES SMALL BUSINESS
 ADMINISTRATION; JOVITA CARRANZA,
 in her Official Capacity as Administrator of
 the Small Business Administration;
 UNITED STATES OF AMERICA; and
 STEVEN MNUCHIN, in his Official Capacity
 as United States Secretary of Treasury,
                     Defendants.


                             COURT MINUTES OF CONFERENCE

 Judge Lynn Adelman, presiding                     Date: 4/15/20
 Time Commenced: 3:17 p.m.                         Concluded: 4:00 p.m.
 Deputy Clerk: TR                                  Court Reporter: Susan Armbruster

 APPEARANCES:

 Plaintiff:       Jeff Scott Olson
 Defendant:       Emily Constantine, Carter Stewart, and Jim Gilligan
 Nature of Conference: Telephonic Status Conference
 Notes:
     •    The parties discussed the pending motion for a TRO. The Court, finding that
          Plaintiffs demonstrated irreparable harm absent preliminary injunctive relief,
          inadequate existing remedies at law, and Plaintiffs having a reasonable likelihood
          of success on the merits, and, determining that the balance of the potential harm
          to the Plaintiffs outweighs the harm to other parties or the public interest, issued
          an oral ruling GRANTING the Plaintiffs’ motion for a temporary restraining order
          (ECF No. 8). Defendants and their agents are ORDERED to:
              o (1) Refrain from enforcing 13 CFR § 120.110(p) and SBA SOP 50 10 5(k),
                  Ch. 2(III)(A)(15) as to the plaintiffs in this action; and


                                                                                        EXHIBIT D
                                                                                            Page 1
               Case 2:20-cv-00601-LA Filed 04/15/20 Page 1 of 2 Document 13
Case 4:20-cv-10899-MFL-DRG ECF No. 12-5 filed 04/17/20            PageID.554     Page 2 of 2



           o (2) Restore Plaintiffs to their place in the application queue as if their
               applications submitted April 3 have not been denied.
    •   The restraints contained in the Court’s order expire 14 days from the date of the
        order unless the Court, for good cause, extends them for a like period or
        Defendants consent to a longer extension.
    •   The Court also determined that Plaintiffs were not required to file a security under
        Fed. R. Civ. P. 65(c), as such security is unnecessary given the nature of this
        case. The Court also GRANTED Plaintiffs’ motion for leave to file excess pages
        ECF No. 11).
    •   The Court and parties set out deadlines for response and reply briefs (and
        supporting materials) for the motion for preliminary injunction. See scheduling
        order.
    •   See transcript for further details.




                                                                                      EXHIBIT D
                                                                                          Page 2
          Case 2:20-cv-00601-LA Filed 04/15/20 Page 2 of 2 Document 13
